412 So. 2d 540 (1982)
William J. MOSS, et al.
v.
Anthony J. GUARISCO, Sr., et al.
William J. MOSS, et al.
v.
Anthony J. GUARISCO, Sr., et al.
No. 82-C-0668.
Supreme Court of Louisiana.
April 5, 1982.
Writ, 409 So. 2d 323, denied. The result is correct.
DENNIS and WATSON, JJ., would grant the writ.
LEMMON, J., dissents. However, this denial does not necessarily mean that a majority of this Court still subscribes to the theory that there is no cause of action in Louisiana for tortious interference with a contract.